Fish, O. J.
1. A petition for certiorari must allege error so specifically and distinctly that a reviewing court may understand the ground of error relied on. Clements v. McCormick Machine Co., 115 Ga. 851. Such a petition, which sets forth all the evidence submitted on the trial before a jury in a justice’s court, and alleges that the verdict complained of is against the weight of the evidence and without evidence to support it, sufficiently complies with this rule.
2. The Supreme Court will not disturb the first grant of a new trial upon certiorari, when the verdict was not demanded by the evidence. Brantley v. Taylor, 121 Ga. 475.

Judgment affirmed.


All the Justices concur.

W. M. Lewis, for plaintiffs in error.
W. L. Wilson and A. B. Hutcheson, contra.